DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Hoofnagle et al. (“Recommendations for the Generation, Quantification, Storage, and Handling of Peptides Used for Mass Spectrometry-Based Assays,” 2016) discloses a method to determine the degradation percentage of a compound (p. 60, col. 1, para. 2; see p. 60, Table 1) by contact with part of a container for medical usage (vial) (pp. 60-62, “Peptide Storage”; see p. 61, Table 7, “Evaluation of peptide stability”), comprising the following successive steps: i) preparing an aqueous solution (reconstituted peptides) (pp. 60-62; see p. 61, Table 7, “Evaluation of peptide stability”), ii) adding to the solution prepared at step i) part of a container for medical usage (vial) for a period of time of 1 hour to 2 months (≥30 days), at a temperature in a range from 5 to 80°C (>4°C) (p. 60, col. 1, para. 2; see p. 61, Table 7, “Evaluation of peptide stability”); iii) analyzing by liquid chromatography the solution obtained at step ii) (LC-MS system) (p. 61, Table 7, “Evaluation of peptide stability”).
However, the prior art neither teaches nor fairly suggests a method to determine the degradation percentage of a compound of formula (I) by contact with part of a container for medical usage, comprising5: i) preparing an aqueous solution comprising a compound of formula (I). Additionally, the closest prior art is silent on a compound in which R1, R2, R4 and R5 each represent independently of one another H or a group selected from those recited by instant claim 1 and in which R6, R7, R8 and R9 each represent independently of one another H or a group selected from those recited by instant claim 1.15
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797